Exhibit 10.3

 

[BAND 17]

 

PRICELINE.COM INCORPORATED 1999 OMNIBUS PLAN

 

PERFORMANCE SHARE UNIT AGREEMENT
(AS AMENDED AND RESTATED EFFECTIVE                    , 2008)

 

THIS PERFORMANCE SHARE UNIT AGREEMENT (this “Agreement”), which was originally
entered into on the 5th day of March, 2007 (the “Grant Date”) by and between
priceline.com Incorporated, a Delaware corporation, with its principal United
States office at 800 Connecticut Avenue, Norwalk, Connecticut 06854 (the
“Company”), and                                    (the “Participant”), is
amended and restated effective                    , 2008.

 

W I T N E S S E T H:

 

WHEREAS, the Company and Participant are currently parties to a Performance
Share Unit Agreement, dated March 5, 2007 (the “Prior Agreement”), pursuant to
which Participant was granted the number of performance share units (the
“Performance Share Units”) set forth below;

 

WHEREAS, the Company and Participant desire to amend the Prior Agreement to
account for the effect of Section 409A of the Internal Revenue Code
(“Section 409A”) on the agreement; and

 

WHEREAS, the Company and Participant desire to replace and supersede the Prior
Agreement in its entirety and enter into this Agreement, effective as of
                   , 2008.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1.             Definitions.  Unless otherwise indicated, any capitalized term
used herein, but not defined herein, shall have the meaning ascribed to such
term in the priceline.com Incorporated 1999 Omnibus Plan, as amended (the
“Plan”).

 

(a)           “Cause” shall mean (i) if the Participant is employed pursuant to
an employment agreement which defines “cause” in such agreement, “cause” as
defined in such agreement and (ii) if the Participant is not described in (i) it
shall mean “cause” as defined in the Plan.

 

(b)           “Change in Control” shall have the meaning given such term under
Section 3(i).

 

(c)           “Change in Control Period” shall mean the period commencing six
(6) months prior to the effective date of the Change in Control and ending on
the date immediately prior to the date which is six (6) months after the
effective date of the Change in Control.

 

--------------------------------------------------------------------------------


 

(d)           “Continuous Service” shall mean the Participant’s service with the
Company or any Subsidiary or Affiliate whether as an employee, director or
consultant, which is not interrupted or terminated.

 

(e)           “Cumulative EPS Range” shall have the meaning set forth in the
schedules contained in Section 1(m) and Appendix A.

 

(f)            “Determination Date” shall mean March 5, 2010.

 

(g)           “Disability” shall have the meaning given such term under the
Plan.

 

(h)           “EPS” shall mean the Company’s consolidated pro forma net income
applicable to common stockholders per diluted share as publicly disclosed
annually or quarterly, as applicable, in connection with the Company’s annual
and quarterly earnings announcements.  In the event the Company changes the way
EPS is calculated, EPS shall mean the publicly disclosed annual non-GAAP
financial measure which is intended to replace (or which is substantially
similar to) the EPS prior to such change.

 

(i)            “Good Reason” shall have the meaning set forth in the
Participant’s employment agreement, if any, in force at the time of the
Participant’s termination of employment, and, if none, then no shares of
Performance Share Unit granted under this Agreement shall be vested on account
of a termination of employment by the Participant other than on account of death
or Disability.

 

(j)            “Performance Period” shall mean the period commencing on
January 1, 2007 and ending on December 31, 2009.

 

(k)           “Plan Year” shall mean the calendar year.

 

(l)            “Stock” shall mean shares of common stock, par value $0.008, of
the Company.

 

(m)          “Vesting Percentage” means the percentage determined in accordance
with the following table, provided that, notwithstanding any other provision
hereof, in the event the EPS for 2009 is less than $2.00, the Vesting Percentage
shall be deemed to be zero:

 

If the Cumulative EPS Range for the
three-year period ending December
31, 2009, is:

 

Then the Vesting Percentage range is:

Less than $8.00

 

0%

 

 

 

Between $8.00 and $8.88

 

75% to 100%

 

 

 

Between $8.88 and $10.89

 

100% to 200%

 

 

 

More than $10.49

 

200%

 

2

--------------------------------------------------------------------------------


 

2.             The Grant

 

                Subject to the terms and conditions set forth herein, the
Participant is granted                                  (                )
Performance Share Units as of the Grant Date.

 

3.             Vesting; Effect of Termination of Continuous Service; Change in
Control

 

(a)           If the Participant remains in Continuous Service through and
including the Determination Date, then the Participant shall be entitled to
receive a number of shares of Stock determined by multiplying the number of
Performance Share Units granted hereunder by the Applicable Vesting Percentage. 
The Applicable Vesting Percentage shall be equal to the sum of the lowest
Vesting Percentage in the applicable Vesting Percentage Range set forth in the
schedule above, plus the ProRata Vesting Percentage Point Increase.  The
“ProRata Vesting Percentage Point Increase” is the quotient of (i) the excess of
the actual Cumulative EPS over the lowest Cumulative EPS in the applicable
Cumulative EPS Range, divided by (ii) the result of a fraction, the numerator of
which is the difference between the lowest and highest Cumulative EPS within
such applicable Cumulative EPS Range, and the denominator of which is the
difference between the lowest and highest applicable Vesting Percentages in the
applicable Vesting Percentage Range.  All shares of Stock to be issued to the
Participant under this Section 3(a), if any, shall be issued to the Participant
as soon as practicable after the Determination Date but in no event later than
March 15, 2010.  If the Participant becomes entitled to any shares of Stock
under this Section 3(a), he shall not be entitled to receive any shares of Stock
under any other subsection of this Section 3.

 

(b)           If, prior to the Determination Date, the Participant’s Continuous
Service is (i) terminated by the Company for Cause or (ii) voluntarily
terminated by the Participant other than on account, as applicable, of Good
Reason, death or Disability, then the Participant shall receive no shares of
Stock under this Agreement.

 

(c)           Subject to Section 3(e), if, on or prior to December 31, 2007, the
Participant’s Continuous Service is terminated by the Company other than for
Cause or by the Participant, as applicable, on account of Good Reason, death or
Disability, then the Participant shall receive a number of shares of Stock equal
to the number of Performance Share Units granted hereunder, multiplied by a
fraction, the numerator of which is the number of full months completed since
the date hereof as of the date of such termination, and the denominator of which
is 36.  Subject to Section 3(k), all shares of Stock to be issued to the
Participant under this Section 3(c), if any, shall be issued to the Participant
(or the Participant’s designated beneficiary in the event of the Participant’s
death) within 10 days after the Participant’s Continuous Service is terminated,
but in no event later than March 15 of the calendar year following the calendar
year in which the Participant’s Continuous Service is terminated.

 

(d)           Subject to Section 3(f), if, after December 31, 2007, but prior to
the Determination Date and prior to a Change in Control, the Participant’s
Continuous Service is terminated by the Company other than for Cause or by the
Participant, as applicable, on account of Good Reason, death or Disability, then
the Participant’s Performance Share Unit number shall be determined (or that of
the Participant’s designated beneficiary in the event of the Participant’s
death) in accordance with Appendix A, and the Participant shall at the time of
such termination

 

2

--------------------------------------------------------------------------------


 

be vested in a number of shares of Stock determined by the product of (i) such
Performance Share Unit number, multiplied by (ii) a fraction, the numerator of
which is the number of full months completed since the date hereof as of the
date of such termination, and the denominator of which is 36.  Subject to
Section 3(k), all shares of Stock to be issued to the Participant under this
Section 3(d), if any, shall be issued to the Participant (or the Participant’s
designated beneficiary in the event of the Participant’s death) within 10 days
after the Participant’s Continuous Service is terminated, but in no event later
than March 15 of the calendar year following the calendar year in which the
Participant’s Continuous Service is terminated.  If the Participant becomes
entitled to any shares of Stock under this Section 3(d), he shall not be
entitled to receive any shares of Stock under any other subsection of this
Section 3.

 

(e)           If there is a Change in Control on or prior to December 31, 2007,
and the Participant remains in Continuous Service through the date which is six
(6) months after the effective date of the Change in Control (“Six-Month Date”),
then the Participant shall be vested in a number of shares of Stock equal to the
number of Performance Share Units granted hereunder, multiplied by a fraction,
the numerator of which is the number of full months that have elapsed since the
date hereof as of the date of such termination, and the denominator of which is
36.  Subject to Section 3(k), all shares of Stock to be issued to the
Participant under this Section 3(e), if any, shall be issued to the Participant
within 10 days after the Six-Month Date but in no event later than March 15 of
the calendar year following the calendar year in which the Six-Month Date
occurs; provided, however, that if the Change in Control triggering the right to
payment under this Section 3(e) does not constitute a permitted distribution
event under Section 409A(a)(2) of the Code, then notwithstanding anything in
this Section 3(e) to the contrary, issuance of the shares of Stock will be made,
to the extent necessary to comply with Section 409A of the Code, to the
Participant on (or within 10 days after) the earliest of (i) the Participant’s
“separation from service” with the Company (determined in accordance with
Section 409A of the Code); (ii) the Determination Date; or (iii) the
Participant’s death.

 

(f)            If there is a Change in Control after December 31, 2007, but
prior to the Determination Date, and the Participant remains in Continuous
Service through the Six-Month Date, then the Participant’s Performance Share
Unit number shall be determined (or that of the Participant’s designated
beneficiary in the event of the Participant’s death) in accordance with Appendix
A, and the Participant shall on such Six-Month Date be vested in a number of
shares of Stock determined by the product of (i) such Performance Share Unit
number, multiplied by (ii) a fraction, the numerator of which is the number of
full months completed since the date hereof as of the date of such termination,
and the denominator of which is 36.  Thereafter, the Participant shall become
vested as of the Determination Date in a number of shares of Stock equal to the
product of the number of Performance Share Units granted hereunder, multiplied
by the fraction resulting from one (1) minus the fraction set forth in
Section 3(f)(ii) of this paragraph, provided that, in the event that the
Participant’s employment is terminated prior to the Determination Date by the
Company other than for Cause or by the Participant, as applicable, on account of
Good Reason, death or Disability, the Participant shall be vested in a number of
shares of Stock equal to the number of Remaining Performance Share Units,
multiplied by a fraction, the numerator of which is the number of full months
that have elapsed for the period commencing on the Six-Month Date and ending on
the date of such termination, and the denominator of which is the number of full
months for the period commencing on the Six-Month Date and ending on the
Determination Date.  Notwithstanding any provision hereof, to the extent

 

2

--------------------------------------------------------------------------------


 

that cash is substituted for all or part of any Performance Share Unit incident
to the Change in Control, then each such Performance Share Unit shall to that
extent be immediately vested upon the Change in Control.  All shares of Stock
(or any cash substituted therefore) to be issued to the Participant under this
Section 3(f), if any, shall be issued to the Participant (A) subject to
Section 3(k), within 10 days after the Participant’s Continuous Service is
terminated, or (B) within 10 days after the Determination Date, but in either
such case, no later than March 15, 2010, whichever occurs earlier.  If the
Participant becomes entitled to any shares of Stock or cash under this
Section 3(f), he shall not be entitled to receive any shares of Stock under any
other subsection of this Section 3.

 

(g)           If there is a Change in Control on or prior to December 31, 2007,
and the Participant’s Continuous Service is terminated by the Company other than
for Cause or by the Participant, as applicable, on account of Good Reason, death
or Disability during the Change in Control Period, then the Participant shall
receive a number of shares of Stock equal to the number of Performance Share
Units granted hereunder, multiplied by a fraction, the numerator of which is the
number of full months completed since the date hereof as of the date of such
termination, and the denominator of which is 36.  Subject to Section 3(k), all
shares of Stock to be issued to the Participant under this Section 3(g), if any,
as a result of the termination of the Participant’s Continuous Service that
occurs during the six-month period prior to the effective date of the Change in
Control shall be issued to the Participant (or the Participant’s designated
beneficiary in the event of the Participant’s death) within 10 days after the
effective date of the Change in Control but in no event later than March 15 of
the calendar year following the calendar year in which the Change in Control
occurs; provided, however, that if the Change in Control triggering the right to
payment under this Section 3(g) does not constitute a permitted distribution
event under Section 409A(a)(2) of the Code, then notwithstanding anything in
this Section 3(g) to the contrary, issuance of the shares of Stock will be made,
to the extent necessary to comply with Section 409A of the Code, to the
Participant on (or within 10 days after) the earlier of (i) the Determination
Date or (ii) the Participant’s death.  Notwithstanding anything herein to the
contrary, subject to Section 3(k), all shares of Stock to be issued to the
Participant under this Section 3(g), if any, as a result of the termination of
the Participant’s Continuous Service that occurs during the six-month period
following the effective date of the Change in Control shall be issued to the
Participant (or the Participant’s designated beneficiary in the event of the
Participant’s death) within 10 days after the Participant’s Continuous Service
is terminated but in no event later than March 15 of the calendar year following
the calendar year in which the Participant’s Continuous Service is terminated.

 

(h)           If there is a Change in Control after December 31, 2007, but prior
to the Determination Date, and the Participant’s Continuous Service is
terminated during the Change in Control Period by the Company other than for
Cause or by the Participant, as applicable, on account of Good Reason, death or
Disability, then the Participant’s Performance Share Unit number shall be
determined in accordance with Appendix A, and the Participant shall be vested at
the time of such termination in the sum of (i) a number of shares of Stock
determined by multiplying such Performance Share Unit number by a fraction, the
numerator of which is the number of full months completed since the date hereof
as of the date of such Change in Control, and the denominator of which is 36,
and (ii) a number of shares of Stock equal to the product of the number of
Performance Share Units granted hereunder, multiplied by the fraction resulting
from one (1) minus the fraction set forth in Section 3(h)(i) of this paragraph. 
Subject to Section 

 

2

--------------------------------------------------------------------------------


 

3(k) all shares of Stock to be issued to the Participant under this
Section 3(h), if any, as a result of the Participant’s termination of Continuous
Service during the six-month period prior to the effective date of the Change in
Control shall be issued to the Participant (or the Participant’s designated
beneficiary in the event of the Participant’s death) within 10 days of the
effective date of the Change in Control, but in no event later than March 15 of
the calendar year following the calendar year in which the effective date of the
Change in Control occurs; provided, however, that if the Change in Control
triggering the right to payment under this Section 3(h) does not constitute a
permitted distribution event under Section 409A(a)(2) of the Code, then
notwithstanding anything in this Section 3(h) to the contrary, issuance of the
shares of Stock will be made, to the extent necessary to comply with
Section 409A of the Code, to the Participant on (or within 10 days after) the
earlier of (i) the Determination Date or (ii) the Participant’s death. 
Notwithstanding anything herein to the contrary, subject to Section 3(k), all
shares of Stock to be issued to the Participant under this Section 3(h), if any,
as a result of the Participant’s termination of Continuous Service after the
effective date of the Change in Control shall be issued to the Participant (or
the Participant’s designated beneficiary in the event of the Participant’s
death) within 10 days after the Participant’s Continuous Service is terminated
but in no event later than March 15 of the calendar year following the calendar
year in which the Participant’s Continuous Service is terminated.  If the
Participant becomes entitled to any shares of Stock under this Section 3(h), he
shall not be entitled to receive any shares of Stock under any other subsection
of this Section 3.

 

(i)            For purposes of this Agreement, the term “Change in Control”
shall mean the occurrence of any one of the following events:

 

(i)            any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing thirty-five percent (35%)
or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this
paragraph (i) shall not be deemed to be a Change in Control if such event
results from the acquisition of Company Voting Securities pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii) below);

 

(ii)           individuals who, on the Grant Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any person becoming a director subsequent to
the Grant Date, whose election or nomination for election was approved (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) by a vote of at least two-thirds of the directors who were, as
of the date of such approval, Incumbent Directors, shall be an Incumbent
Director; provided, further, that no individual initially appointed, elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to the election or removal of directors or as a
result of any other actual or threatened solicitation of proxies or consents by
or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director;

 

(iii)          the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving (A) the Company or
(B) any of its wholly

 

2

--------------------------------------------------------------------------------


 

owned subsidiaries pursuant to which, in the case of this clause (B), Company
Voting Securities are issued or issuable (any event described in the immediately
preceding clause (A) or (B), a “Reorganization”) or the sale or other
disposition of all or substantially all of the assets of the Company to an
entity that is not an Affiliate of the Company (a “Sale”), unless immediately
following such Reorganization or Sale: (1) more than 50% of the total voting
power (in respect of the election of directors, or similar officials in the case
of an entity other than a corporation) of (x) the Company (or, if the Company
ceases to exist, the entity resulting from such Reorganization), or, in the case
of a Sale, the entity which has acquired all or substantially all of the assets
of the Company (in either case, the “Surviving Entity”), or (y) if applicable,
the ultimate parent entity that directly or indirectly has Beneficial Ownership
of more than 50% of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of the Surviving Entity (the “Parent Entity”), is represented by
Company Voting Securities that were outstanding immediately prior to such
Reorganization or Sale (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Reorganization or
Sale), (2) no Person is or becomes the Beneficial Owner, directly or indirectly,
of 35% or more of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of the outstanding voting securities of the Parent Entity (or, if
there is no Parent Entity, the Surviving Entity) and (3) at least a majority of
the members of the board of directors (or similar officials in the case of an
entity other than a corporation) of the Parent Entity (or, if there is no Parent
Entity, the Surviving Entity) following the consummation of the Reorganization
or Sale were, at the time of the approval by the Board of the execution of the
initial agreement providing for such Reorganization or Sale, Incumbent Directors
(any Reorganization or Sale which satisfies all of the criteria specified in
(1), (2) and (3) above being deemed to be a “Non-Qualifying Transaction”); or

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, if any Person becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the combined voting power of Company
Voting Securities solely as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
Beneficial Owner, directly or indirectly, of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities Beneficially Owned by such Person, a Change in Control of the Company
shall then be deemed to occur.

 

(j)            For the purposes of Section 3(i) (and with respect to
Section 3(i)(i), for purposes of Section 1(b)), the following terms shall have
the following meanings:

 

(i)            “Affiliate” shall mean an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act of 1934,
as amended from time to time (the “Exchange Act”);

 

2

--------------------------------------------------------------------------------


 

(ii)           “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act;

 

(iii)          “Person” shall have the meaning set forth in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (1) the Company or any of its
subsidiaries, (2) a trustee or other fiduciary holding securities under an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of shares of Common Stock or (5) the Participant
or any group of persons including the Participant, or any entity controlled by
the Participant or any group of persons including the Participant; provided the
Participant is an executive officer, director or more than 10% owner of Stock.

 

(k)           Notwithstanding anything in this Agreement to the contrary, if the
Participant is a “specified employee” (within the meaning of Section 409A of the
Code) and the issuance of the shares of Stock pursuant to Sections 3(c), 3(d),
3(g), or 3(h), clause (i) of the proviso in Section 3(e), or clause (A) of the
next to last sentence of Section 3(f) is considered to be a “deferral of
compensation” (as such phrase is defined for purposes of Section 409A of the
Code), then the Participant’s date of issuance of the shares of Stock shall be
the date that is the first day of the seventh month after the date of the
Participant’s “separation from service” with the Company (determined in
accordance with Section 409A of the Code).

 

4.             Nontransferability of Grant

 

Except as otherwise provided herein or in the Plan, no Performance Share Units
shall be assigned, negotiated, pledged, or hypothecated in any way or be subject
to execution, attachment or similar process.  No transfer of the Participant’s
rights with respect to such Performance Share Units, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted.  Immediately
upon any attempt to transfer such rights, such Performance Share Units, and all
of the rights related thereto, shall be forfeited by the Participant.

 

5.             Distribution and Voting Rights

 

Performance Share Units shall have no distribution, dividend or voting rights.

 

6.             Stock; Adjustment Upon Certain Events

 

(a)           Stock to be issued under this Agreement, if any, shall be made
available, at the discretion of the Board, either from authorized but unissued
Stock, from issued Stock reacquired by the Company or from Stock purchased by
the Company on the open market specifically for this purpose.

 

(b)           The existence of this Agreement and the Performance Share Units
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company

 

2

--------------------------------------------------------------------------------


 

or any affiliate, any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the Stock, the authorization or issuance of
additional shares of Stock, the dissolution or liquidation of the Company or any
affiliate or sale or transfer of all or part of the assets or business of the
Company or any affiliate, or any other corporate act or proceeding.

 

(c)           In the event of a Change in Control, the consideration payable to
other shareholders of the Company shall be substituted for the Stock issuable
hereunder.  If an acquiring entity does not agree to the continuation and future
vesting of the Performance Share Units hereunder and other conditions that apply
in the event of a Change in Control, then the number of Performance Share Units
granted hereunder shall be fully vested upon a Change in Control.

 

7.             Determinations

 

Each determination, interpretation or other action made or taken pursuant to the
provisions of this Agreement by the Committee or the Board in good faith shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Participant and the Company, and their
respective heirs, executors, administrators, personal representatives and other
successors in interest.

 

8.             Other Conditions

 

The transfer of any Stock under this Agreement, if any, shall be effective only
at such time as counsel to the Company shall have determined that the issuance
and delivery of such Stock is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which Stock is traded.

 

9.             Withholding Taxes

 

The Participant shall be liable for any and all U.S. federal, state or local
taxes of any kind required by law to be withheld with respect to the delivery of
any shares of Stock under this Agreement.  The Company shall withhold from the
total number of shares of Stock the Participant is to receive on a settlement
date a number of shares that has a total value equal to the amount necessary to
satisfy any and all such withholding tax obligations.  The value of any fraction
of retained shares not necessary for required withholding shall be applied to
the Participant’s federal income tax withholding by the Company generally. 
Instead of withholding shares as described above, the Company may, in its
discretion, (a) require the Participant to remit to the Company on the date on
which the Participant becomes the owner of shares of Stock under this Agreement
cash in an amount sufficient to satisfy all applicable required withholding
taxes and social security contributions related to such vesting, or (b) deduct
from his regular salary payroll cash, on a payroll date following the date on
which the Participant becomes the owner of shares of Stock under this Agreement,
in an amount sufficient to satisfy such obligations.  The option described in
clause (b) of the preceding sentence shall not be available if the Participant
is an officer subject to Section 16 of the Exchange Act as amended and/or
Rule 144 promulgated under the Securities Act of 1933 as amended.

 

2

--------------------------------------------------------------------------------


 

10.           Distribution of Stock

 

Subject to Section 8, the Company shall cause the Participant to be the record
owner of any shares of Stock to which the Participant becomes entitled to
receive under this Agreement in accordance with the payment terms described in
Section 3.

 

11.           Incorporation of the Plan

 

The Plan, as it exists on the date of this Agreement and as amended from time to
time, is hereby incorporated by reference and made a part hereof, and the
Performance Share Units and this Agreement shall be subject to all terms and
conditions of the Plan.  In the event of any conflict between the provisions of
this Agreement and the provisions of the Plan, the terms of the Plan shall
control, except as expressly stated otherwise.

 

12.           Electronic Delivery

 

The Company may, in its sole discretion, deliver any documents related to the
Performance Share Units and the Participant’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or to
request the Participant’s consent to participate in the Plan by electronic
means.  The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

 

13.           Miscellaneous

 

(a)           The Performance Share Units comprising this award may be recorded
in an unfunded Performance Share Unit account in the Participant’s name
maintained by the Company.  The Participant will have no rights as a stockholder
of the Company by virtue of any Performance Share Unit awarded to him until
shares of Stock, if any, are issued to the Participant as described in this
Agreement.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees.  The
Company shall assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree in
writing to perform this Agreement.  Notwithstanding the foregoing, this
Agreement may not be assigned by the Participant.

 

(c)           The Participant acknowledges that the Company intends for the
information contained in Section 1(m) and Appendix A hereof to remain
confidential.  Notwithstanding any other provision hereof, the Participant’s
entitlement to any award or payment hereunder is contingent upon the Participant
maintaining the confidentiality of the information contained in Section 1(m) and
Appendix A.  The Participant agrees that he or she shall not disclose or cause
the disclosure of such information and shall hold such information confidential.

 

2

--------------------------------------------------------------------------------


 

(d)           No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.  To the extent applicable, it is intended that
this Agreement comply with the provisions of Section 409A of the Code, so that
the income inclusion provisions of Section 409A(a)(1) of the Code do not apply
to the Participant.  This Agreement shall be administered in a manner consistent
with this intent.  References to Section 409A of the Code will also include any
regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.

 

(e)           This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one agreement.

 

(f)            The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.

 

(g)           The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.

 

(h)           The Company shall pay all fees and expenses necessarily incurred
by the Company in connection with this Agreement and will from time to time use
its reasonable efforts to comply with all laws and regulations which, in the
opinion of counsel to the Company, are applicable thereto.

 

(i)            All notices, consents, requests, approvals, instructions and
other communications provided for herein shall be in writing and validly given
or made when delivered, or on the second succeeding business day after being
mailed by registered or certified mail, whichever is earlier, to the persons
entitled or required to receive the same, at the addresses set forth at the
heading of this Agreement or to such other address as either party may designate
by like notice.  Notices to the Company shall be addressed to its principal
office, attention of the Company’s General Counsel.

 

(j)            The Plan and this Agreement constitute the entire Agreement and
understanding between the parties with respect to the matters described herein
and supersede all prior and contemporaneous agreements and understandings, oral
and written, between the parties with respect to such subject matter, including
the Prior Agreement.

 

(k)           This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the state
of Delaware without reference to principles of conflict of laws.

 

(l)            The Company represents and warrants that it is duly authorized by
its Board and/or the Committee (and by any other person or body whose
authorization is required) to enter into this Agreement, that there is no
agreement or other legal restriction which would prevent it from entering into,
and carrying out its obligations under, this Agreement, and that the officer

 

--------------------------------------------------------------------------------


 

signing this Agreement is duly authorized and empowered to sign this Agreement
on behalf of the Company.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PRICELINE.COM INCORPORATED

 

Jeffery Boyd
Chief Executive Officer

 

PARTICIPANT

 

--------------------------------------------------------------------------------


 

Appendix A

 

The Performance Share Unit number shall be determined in accordance with the
following chart.  Upon any date of determination as set forth in the Agreement,
the Participant’s Performance Share Unit number shall be determined as of the
most recently completed fiscal quarter for the period commencing January 1,
2007.  Such Performance Share Unit number shall be equal to the product of
(1) the number of Performance Share Units granted hereunder, multiplied by
(2) the sum of (a) the lowest Percentage of Target in the applicable Percentage
of Target Range, plus (b) the ProRata Target Percentage Point Increase.

 

Cumulative
EPS Ranges
per specified
quarter

 

4th fiscal quarter
completed since
1/1/07

 

5th fiscal quarter
completed since
1/1/07

 

6th fiscal quarter
completed since
1/1/07

 

7th fiscal
quarter
completed 
since 1/1/07

 

8th fiscal quarter
completed since
1/1/07

 

9th fiscal quarter
completed since
1/1/07

 

10th fiscal
quarter
completed
since 1/1/07

 

11th fiscal
quarter
completed
since 1/1/07

 

Percentage of Target
ranges (Earned Shares
as% of Target)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than

 

$

2.50

 

$

2.90

 

$

3.69

 

$

4.36

 

$

5.03

 

$

5.77

 

$

6.51

 

$

7.25

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Between

 

2.50 and 2.75

 

2.90 and 3.15

 

3.69 and 4.10

 

4.36 and 4.84

 

5.03 and 5.59

 

5.77 and 6.41

 

6.51 and 7.23

 

7.25 and 8.05

 

75% to 100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(pro rata)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Between

 

2.75 and 3.50

 

3.15 and 3.90

 

4.10 and 5.10

 

4.84 and 6.01

 

5.59 and 6.93

 

6.41 and 7.92

 

7.23 and 8.91

 

8.05 and 9.89

 

100% to 200%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(pro rata)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

More than

 

3.50

 

3.90

 

5.1

 

6.01

 

6.93

 

7.92

 

8.91

 

9.89

 

200%

 

 

The “ProRata Percentage Point Increase” means the quotient of (1) the increase
in the Cumulative EPS within the specified range per the applicable quarter for
which the determination is made, divided by (2) the result of a fraction, the
numerator of which is the difference between the lowest and highest Cumulative
ESP within such specified range per the applicable quarter for which the
determination is made, and the denominator of which is the difference between
the lowest and highest specified Percentage of Target for such quarter.

 

--------------------------------------------------------------------------------